725 So. 2d 1148 (1998)
Tommy THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 96-05281.
District Court of Appeal of Florida, Second District.
November 6, 1998.
*1149 James Marion Moorman, Public Defender, and Robert D. Rosen, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and William I. Munsey, Jr., Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Tommy Thomas appeals the trial court's revocation of his probation and also seeks correction of a scrivener's error in the revocation order. The evidence presented at the revocation hearing supports the trial court's determination that Thomas wilfully violated his probation and, therefore, we affirm the revocation order. Because Thomas failed to seek correction of the scrivener's error in the trial court and because the error is not fundamental, he is precluded from raising this issue on appeal. See § 924.051, Fla. Stat. (Supp.1996).
Affirmed.
BLUE, A.C.J., and FULMER and CASANUEVA, JJ., concur.